Case 2:21-tk-00132-UA Document5 Filed 07/21/21 Pageiofi Page |ID#:8

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

PROCEEDINGS SHEET ON VIOLATION NOTICE

 

 

 

 

 

 

Case No.(s) CC41,9080132 CourtSmart: MS Teams Date: July 21, 2021
Present: The Honorable: Michael R. Wilner United States Magistrate Judge
Terry R. Baker Gregory A. Lesser
Deputy Clerk Assistant U.S. Attorney Interpreter Language
United States of America y. Attorney Present for Defendant:
Gilbert Taveras Garrett J. Zelen

 

Present [_] Custody [] Bond [_] Summons [Y|Present [] CJA [v]Ret'd [|] DFPD [jNot Present

 

 

PROCEEDINGS HAD ON VIOLATION NOTICE

Defendant arraigned. Informed of charges and rights.

Defendant filed financial affidavit and is informed of consequences if any false information is given.
Attorney appointed LJ pFppD/ LJ PANEL
Defendant executes a Consent to be Tried by U.S. Magistrate Judge.

Defendant enters plea of: Guilty L] Not Guilty [J Nolo Contendere

Court accepts plea.

 

 

Court orders case continued to: at in Courtroom
for
Bailissetat$ =————————séPYR. (1): Defendant released.

Fine imposed. See separate order re: fine.

On motion of the government, Court orders case dismissed as to citation (s):

 

Court orders case dismissed.

Court orders defendant participate in Traffic School, complete same by

 

or appear on in Courtroom before

 

The Court signs the Probation Order pursuant to Title 18 U.S.C. 3607.

Defendant is notified of the right to appeal sentence.
Other The Government agrees that it will not present to the Federal Grand Jury any felony Stowaway charge under Title

NNO OOOO OR SOOO

 

18 U.S.C, 2199 in relation to defendant's conduct in this case. The Court orders that the defendant serve a two year term of

 

supervised probation. The Court orders that the defendant can be supervised by U.S. Probation in Atlanta Georgia.

 

Terry R. Baker

 

cc: AUSA
Deputy Clerk

Time in Court: 20 min

 

M-2 (06/13) PROCEEDINGS SHEET ON VIOLATION NOTICE
